As filed with the Securities and Exchange Commission on April 17, 2015 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 438 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.440 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. EDWARD BAER, ESQ. WILLKIE FARR & GALLAGHER LLP BLACKROCK FUND ADVISORS NEW YORK, NY 10019-6099 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box) ¨ Immediately upon filing pursuant to paragraph (b) x OnMay 15, 2015, pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment Explanatory Note This Post-Effective Amendment No. 438 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until May 15, 2015, the effectiveness of the registration statement for the iShares MSCI Emerging Multi-Factor ETF (the “Fund”), filed in Post-Effective Amendment No. 426 on February 4, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 438 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 426. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 438 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 17th day of April, 2015. iSHARES, INC. By: Manish Mehta* President Date: April 17, 2015 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 438 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: By: Mark Wiedman* Trustee Date: April 17, 2015 John E. Martinez** Trustee Date: April 17, 2015 Cecilia H. Herbert** Trustee Date: April 17, 2015 Charles A. Hurty** Trustee Date: April 17, 2015 John E. Kerrigan** Trustee Date: April 17, 2015 Robert H. Silver** Trustee Date: April 17, 2015 Robert S. Kapito* Trustee Date: April 17, 2015 Madhav V. Rajan** Trustee Date: April 17, 2015 Jane D. Carlin** Trustee Date: April 17, 2015 /s/ Jack Gee Jack Gee Treasurer Date: April 17, 2015 *,** By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: April 17, 2015 * Powers of Attorney, each dated December 31, 2013, for Manish Mehta, Mark Wiedman and Robert S. Kapito are incorporated herein by reference to PEA No. 1,021, filed January 10, 2014. ** Powers of Attorney, each dated March 25, 2015, for Jane D. Carlin, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, John E. Martinez and Madhav V. Rajan are incorporated herein by reference to PEA No. 1,382, filed March 26, 2015.
